                 Case 1:20-cv-01216 Document 1-6 Filed 10/14/20 Page 1 of 2 PageID# 220

                                                                                                                 MPCTC USE ONLY
              Maryland Police and Correctional                                                                 FP Review:
                   Training Commissions
                                                                                                Certification Number:
             6852 4th Street, Sykesville, MD 21784  (410) 875‐3400
        Submit to: MPCTC.Certifications@maryland.gov                                                     Date Certified:

                                          APPLICATION FOR POLICE CERTIFICATION
APPLICANT (Please Type or Print clearly):

             Last Name:      Reefer                                     MI:     A                      First Name:     Anthony
Maiden/Former Name:                                                                                  Date of Birth:    3/19/1980
 Certification Number:       0    5      1 ‐         6    6 ‐ 0 3 5 5                      Date of Appointment:        5/22/2020
          Agency Name:       Metro Transit Police                                                    Agency Code:      241
THIS APPLICATION IS FOR:

        Original Certification in Maryland                         ✔    Re‐Certification
        If re‐certification within 90 days of separation from previous MD Police agency refer to COMAR 12.04.01.08B(1), .15 and .16.
        If re‐certification over 90 days of separation from previous MD Police agency refer to COMAR 12.04.01.08B(2), .15 and .16.

    Was applicant ever employed as a police
                    officer in another state?
                                                           Yes     ✔   No       If yes, enter name of state(s):


    Rank Title:        ✔   Entry Level                       Above 1st Line Supervisor                  Above 1st Line Administrator
                           1st Line Supervisor               1st Line Administrator

SECTION #1 – AGE REQUIREMENT (COMAR 12.04.01.04A)

✔   Applicant is 21 years old or older.

SECTION #2 – CITIZENSHIP STATUS (COMAR 12.04.01.04B)
✔   U.S Citizen:                  Place of Birth :   Brooklyn, NY                                                                             or
    Naturalized Citizen:              Date:                                       Number:                                                      or
    Permanent Legal Resident: Date:                                               Number:                                                      and
    Has applied for US Citizenship: Date:                                             (complete Section #9).

SECTION #3 – SPECIAL POLICE COMMISSION (COMAR 12.04.01.05A)

    Applicant has a Special Police Commission by the State of Maryland
       Number:                                                     Expiration date:

SECTION #4 – EDUCATION (COMAR 12.04.01.04C)

✔   High School Diploma/Transcript or            Name of School: Abraham         Clark High School                    Date:   5/30/2020
    College Transcript or:
    Equivalency Certificate (GED) or:            Name of School:                                                      Date:

    Military GED:                                Name of School:                                                      Date:

SECTION #5 – SUBSTANCE ABUSE BY APPLICANT (COMAR 12.04.01.16)

✔   Meets prior drug use standards.                      Ken Shaw                                                           6/3/2020
    (any Supplemental information must be submitted to MPCTC)           Polygraph or voice examiner                                    Date
                Case 1:20-cv-01216 Document 1-6 Filed 10/14/20 Page 2 of 2 PageID# 221
Last Name:       Reefer                                       MI:        A                       First Name: Anthony

SECTION #6 – PHYSICAL EXAMINATION (COMAR 12.04.01.04F)

✔   Physically fit to perform duties of a Law Enforcement Officer:
    Name of certifying professional :   Dr. Solaide Akintade                                                Date:   6/22/2020
✔   Mentally fit to perform duties of a Law Enforcement Officer:
    Name of certifying professional : Dr. Caren DeBernardo                                                  Date:   7/9/2020
SECTION #7 – DRUG SCREENING (COMAR 12.04.01.15)

✔   Drug Screening successfully completed.               Quest                                                               6/22/2020
                                                                    Name of testing laboratory                                         Date

SECTION #8 – CRIMINAL HISTORY (COMAR 12.04.01.05B)
Local check may be by N.C.I.C, all others by fingerprints:
✔   FBI Date:    8/10/2020                        ✔      State Date:    8/7/2020                        ✔    Local Date:       8/6/2020

SECTION #9 – MILITARY SERVICE (COMAR 12.04.01.05A)

✔   Current military status (type of discharge if applicable):          Honorable, USMC                              Date:    9/2/2020
    No military service history – confirmed by (name of investigator):                                               Date:

SECTION #10 – DRIVING HISTORY (COMAR 12.04.01.04I)

✔   Valid Operator’s License #:         R-160-067-045-339
✔   State of issue:    Maryland                               ✔     Review of Operator Record

SECTION #11 – CREDIT HISTORY (COMAR 12.04.01.05A)

✔   Credit agency report:          Credit agency name:   Equifax                                       Date:   8/6/2020
SECTION #12 – INTERVIEWS AND CONTACTS (COMAR 12.04.01.05A)
A minimum of 1 person must be interviewed/contacted in each category.
✔   Oral interview with employing agency:                Beau Perrizo
                                                            Name:                                                            Date:   9/2/2020
✔   Personal references:                           Name: Charles Yarbaugh                                                    Date:   7/16/2020
✔   Current/Prior employer (within last 5 years): Name: Robert Talbert                                                       Date:   8/24/2020
✔   Neighbors (within last 5 years):               Name: Jason Mirando                                                   Date:       7/20/2020
✔   Current/Past co‐workers (within last 5 years): Name: Rene Noboa                                                      Date:       9/1/2020
    School background:                                      Name:                                                            Date:
✔   No school contact because more than 5 years has elapsed since last school attendance.
If additional contacts were made please attach a separate sheet with names, dates and for which category they were contacted and check here.

SECTION #13 – REAPPOINTMENTS (COMAR 12.04.01.08)
A brief explanation as to the circumstances surrounding the departure of the applicant from a previous agency. Full detail must be
maintained in the applying agency’s background investigation file.
Name of former agency:     Metro Transit Police                                                     Date: 9/2/2020
Name of person contacted at former agency:     Beau     Perrizo                                     Date applicant left: 10/30/2018
Explanation: Applicant was indicated for assault/misconduct 7/20/2018. IA investigation sustained
multiple charges and terminated applicant. Abitration Board ordered reinstatement 5/12/2020.
If additional space is needed attach a separate sheet with additional information and check here ✔.

I hereby affirm that the information provided in this Application for Police Certification is true and accurate to the best of my knowledge and
contains no willful misrepresentation or falsification. I am aware that any misrepresentation or falsification of this information may subject me
to prosecution pursuant to MD. Code. Ann., Crim. Law §8‐606.

Agency Representative:     Beau Perrizo                                  Signature:                                                    Date:   9/2/2020

Representative email:    bperrizo@wmata.com                              Phone:   202-725-5982
DPSCS‐PCTC 4 LE Revised 9/2019                                                                                                                 Page 2 of 2
